Citation Nr: 0734563	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee 
osteoarthritis, secondary to service-connected right knee 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to June 
1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing has been associated with the claims file.  The 
veteran waived initial agency of original jurisdiction (AOJ) 
consideration of additional evidence submitted at the 
hearing.  


FINDING OF FACT

Left knee osteoarthritis is secondary to service-connected 
right knee traumatic arthritis, status post total knee joint 
replacement.  


CONCLUSION OF LAW

Left knee osteoarthritis is proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless as the claim is herein granted.  Any 
disagreement as to the evaluation or effective date assigned 
can be addressed following the AOJ's implementation of the 
grant herein.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  When aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, in this case, in order to warrant service connection 
for a left knee disability, the evidence must show that the 
veteran's left knee disability is related to the veteran's 
service-connected traumatic right knee disability.  Of record 
is both positive and negative evidence that must be weighed.  

The veteran is service-connected for right knee traumatic 
arthritis, status post total knee joint replacement.  The 
August 2004 VA opinion reflects he is status post 
arthroscopic debridement of the left knee secondary to early 
osteoarthritis.  The examiner stated that it was as likely as 
not that the veteran's left knee condition with subsequent 
arthroscopy was an aging process and that his service-
connected right knee neither caused nor aggravated the left 
knee disability, noting that the tear of the posterior horn 
of the medial meniscus, shown on magnetic resonance imaging 
(MRI) was characteristically a degenerative tear secondary to 
an aging process.  

Against this background is a June 2007 opinion from the 
veteran's private physician to the effect that the right knee 
arthritis that he had had for several years may have 
contributed to and/or aggravated or accelerated the 
degeneration on the left knee due to overuse as a result of 
compensating for the right knee arthritis.  In yet another 
June 2007 private opinion, the physician noted the veteran 
had had right knee arthritis for decades, and specifically 
stated that his right knee disability contributed to his left 
knee arthritis, noting compensation on the left for the right 
knee disability as a contributing factor.  

In this case, the Board finds that there is an approximate 
balance of positive and negative evidence.  The Board notes 
that each doctor has provided a rationale upon which the 
respective opinion was based.  Resolving doubt in favor of 
the veteran, the Board finds that there is a basis upon which 
to conclude that left knee arthritis is proximately due to 
the right knee disability.  38 C.F.R. § 3.310.  Based on the 
foregoing, the Board finds that the evidence supports a grant 
of service connection for left knee arthritis.  Consequently, 
the benefits sought on appeal are granted.  


ORDER

Service connection for left knee osteoarthritis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


